Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 28, 1982 (People v Wise, 88 AD2d 1113 [1982], cert denied 459 US 1216 [1983]), affirming a judgment of the County Court, Dutchess County, rendered September 27, 1978.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Spolzino, JJ., concur.